Title: I. Lafayette to Jefferson, 6 July 1789
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas



My dear Friend
Versailles July the 6th 1789

This Morning Has Been Employed in Hearing the Report of a Committee for Subsistance and As they were Going to Vote thanks to Administration Mr. de Mirabeau Rose and said He Could Give proofs to the House that You Had Made offers to obtain flour from America which Have Been Refused—He Announced His Motion On that Head for to Morrow, and Means to Ground on this an Attack Against Administration. I don’t Care Much about it in General, and think it well Enough to Scold the Ministry for their Not importing American Produce, But as we Must Not Quarell with our Party in the Council, at least for the present, and as I May Be Called Upon to Ascertain facts in the Assembly, I Beg You to let me know what transactions Have taken place Between You and the Court, and What Has Come to Your Knowledge, Respecting that Commerce. A part of it I know, But would wish to Have More Accurate Accounts. I will, if You think Proper, Request Mirabeau Not to push it too Hard, but He is Not easily stopped. I think it would Be well Enough to Have some thing said of the Exportation of flour from france to the W. I.—Will you send me the Bill of Rights with Your Notes? I hope to see You to Morrow. Where do You dine? Bonjour.

L.f.

